Citation Nr: 0002726	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1993 to October 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of December 
1997, from the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


REMAND

The appellant served on active duty in the United States Air 
Force from June 1993 to October 1995.  She was discharged as 
a result of a general court-martial.  Her DD 214 records her 
service as "uncharacterized".  She has contended that at 
the time she committed the offenses which led to her court 
martial she was insane.  An administrative decision of 
December 1997 found that her service was dishonorable and 
therefore a bar to VA benefits.  

In order to qualify for veterans' benefits, a former 
servicemember must demonstrate that he or she is a 
"veteran" within the meaning of the veterans' benefit 
statutes.  A "veteran" is defined by 38 U.S.C.A. § 101(2) 
(West 1991) as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  A 
dishonorable discharge bars entitlement to veterans' 
benefits.  38 C.F.R. § 3.12 (1999).

However, entitlement is not barred if it is established that, 
at the time of the commission of the offense leading to a 
person's discharge, the person was insane.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b) (1999).  In Struck v. Brown, 9 
Vet. App. 145 (1996), the Court of Appeals for Veterans 
Claims has indicated that under 38 U.S.C.A. § 5303(b), in 
order for the insanity defense to apply, the claimant must be 
insane "at the time of the commission of the offense" 
leading to his discharge from service.  Struck, 9 Vet. App. 
at 151.

VA regulations provide a definition for "insanity" in 38 
C.F.R. § 3.354, and that definition is specifically made 
applicable to determinations pursuant to 38 U.S.C.A. § 5303.  
Furthermore, the General Counsel of the VA recently issued a 
precedent opinion which addressed the question of what will 
satisfy the definition of "insanity" in 38 C.F.R. § 3.354.  
See VAOPGCPREC 20-97 (May 22, 1997).  The VA, including the 
Board, is bound by this interpretation.  38 U.S.C.A. § 
7104(c) (West 1991).  VA regulations further require that 
determinations regarding the insanity of the veteran be based 
on all the evidence procurable relating to the period 
involved.  38 C.F.R. § 3.354(b).

The evidence currently of record includes the appellant's 
service medical records and a General Court-Martial Order, 
dated in October 1995.  The claims folder does not contain 
copies of the appellant's service personnel records, or 
details regarding her court martial.  The Board finds that 
such evidence must be reviewed prior to a decision, in 
accordance with 38 C.F.R. § 3.354(b).

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should request copies of the 
appellant's service personnel records, 
and detailed records pertaining to the 
appellant's general court martial, 
including the transcript of the trial, if 
available.

2.  The RO should then review all 
pertinent evidence as it pertains to the 
limited question of whether the appellant 
was insane, as this term is defined in 
the governing regulation, at the time of 
the commission of the offenses for which 
she was convicted in a general court 
martial.  Specific attention should be 
given to the directives of VAOPGCPREC 20-
97.  If additional evidentiary 
development is deemed necessary, it 
should be accomplished.

3.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim.  If the claim remains 
denied, the RO should take care to ensure 
that, in any supplemental statement of 
the case issued, the reasons and bases 
for its determination (with specific 
reference to the "insanity defense") 
are set forth in detail.  If all benefits 
requested are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.


The appellant need take no action unless such is requested.  
The purpose of this remand is to obtain additional evidence 
while ensuring that the appellant's due process rights are 
not abridged.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




